Citation Nr: 1013261	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959 and from April 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The October 2004 rating decision denied 
entitlement to TDIU.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2009) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  

The Board remanded the case for further development in March 
2009, and as will be discussed below, pursuant to the Board 
remand, the RO scheduled the Veteran for two VA 
examinations.  However, the Veteran failed to report for 
both examinations and has not shown good cause for his 
failure to report for his scheduled examinations.  As such, 
the Board finds that the RO attempted to complete the 
development requested in the March 2009 Board remand and 
complied with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  It bears emphasis that VA's duty to 
assist is not always a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that the Veteran bears the 
burden of keeping VA apprised of his whereabouts and that, 
where he does not, "there is no burden on the part of the VA 
to turn up heave and earth to find him").  The case has 
since been returned to the Board for appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran is currently assigned a 20 percent 
evaluation for residuals of a right ankle sprain and right 
foot injury; a 50 percent evaluation for bilateral hearing 
loss; and, a 10 percent evaluation for tinnitus.  

3.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.  

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, the Board does acknowledge that the RO did 
provide the appellant with notice in May 2004, prior to the 
initial decision on the claim in October 2004, as well as in 
March 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of 
the notice were met in this case. The RO informed the 
Veteran in the May 2004 notice letter about the information 
and evidence that is necessary to substantiate his claim for 
entitlement to TDIU.  Specifically, the May 2004 letter 
notified the Veteran that he may be entitled to compensation 
at the 100 percent rate if he is unable to secure and follow 
a substantially gainful occupation solely due to his 
service-connected disabilities. The letter indicated that in 
order to qualify for a total disability rating he must have: 
one service-connected disability ratable at 60 percent or 
more; or two or more service-connected disabilities with at 
least one ratable at 40 percent or more and sufficient 
additional disability to bring the combined disability 
rating to 70 percent or more.

In addition, the RO notified the Veteran in the notice 
letter about the information and evidence that VA would seek 
to provide.  In particular, the May 2004 letter also 
indicated that VA would obtain any VA medical records as 
well as any treatment records he identified.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004 letter notified the Veteran that he should inform 
VA about any additional information or evidence that he 
would like the agency to obtain. The May 2004 letter also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any 
private medical records that he would like VA to obtain on 
his behalf.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The Veteran's service treatment 
records as well as all identified and available VA and 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claims.  The Veteran was 
afforded VA examinations in February 2000, June 2004 and 
September 2005 with respect to his joints, he was afforded 
VA examinations for his feet in July 2002 and April 2007, 
and he was afforded a VA audiological examination in October 
2004.  The Board further observes that the Veteran was 
scheduled for two VA examinations in June 2009, but the 
Veteran failed to report.  The Board notes that the Court 
has held that the Secretary has the authority to schedule a 
Veteran for an examination for confirmation purposes.  
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  
Further, the duty to assist is not a one-way street.  If a 
Veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board observes that the Veteran was sent a letter in May 
2009 notifying him that he would be scheduled for a VA 
examination in connection with his TDIU claim.  The letter 
specifically informed the Veteran that the claim will be 
rated on the evidence of record if he failed to report for 
an examination without good cause.  The Compensation and 
Pension Examination Inquiry Report reflects that a request 
for a VA examination with respect to the Veteran's hearing 
as well as the Veteran's joints was initiated in May 2009.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims. For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

II.	Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will 
grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of his service-connected disabilities, 
from obtaining and maintaining any form of gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration 
may be given to a Veteran's level of education, special 
training, and previous work experience, but not to his or 
her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility 
for a total rating set forth in 38 C.F.R. § 4.16(a), the RO 
may submit such case to the Director, Compensation and 
Pension Service, for extraschedular consideration.  38 
C.F.R. § 4.16(b).  The Board is precluded from granting a 
total rating under section 4.16(b) because the authority to 
grant such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find 
that a case it is reviewing on appeal is worthy of 
consideration under section 4.16(b), the Board may remand 
the case to the RO for referral to the Director, 
Compensation and Pension Service, but the Board may not 
grant a total rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the 
decision by the RO whether to refer a case to the Director 
for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different 
position than other Veterans with the same disability 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 20 percent 
disability evaluation for the residuals of a right ankle 
sprain and right foot injury, a 50 percent disability 
evaluation for bilateral hearing loss and a 10 percent 
disability for tinnitus.  His combined evaluation is 60 
percent.  As such, the ratings assigned for the Veteran's 
service-connected disabilities in this case do not meet the 
minimum scheduler criteria for TDIU under 38 C.F.R. § 
4.16(a).  Nevertheless, as previously stated, Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards may 
submit claims to the Director of the Compensation and 
Pension Service for extraschedular consideration in cases of 
Veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a).  In this case, the RO denied 
referral for consideration of the Veteran's TDIU claim on an 
extraschedular basis in the October 2004 rating decision 
because the evidence failed to show that the Veteran was 
unemployable due to his service-connected disabilities.  

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the Director of 
the Compensation and Pension Service for consideration of 
the Veteran's TDIU claim on an extraschedular basis because 
the evidence failed to show that the veteran was 
unemployable due to his service-connected disabilities.  
Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. at 339.
Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.  

The Board acknowledges that the Veteran is currently 
unemployed as well as his contention that he is too disabled 
to maintain employment.  The record reflects that the 
Veteran relies on assistive devices and the help of his 
daughter to conduct ambulatory and day to day activities.  
However, the fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted 
above, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  At the 
outset, the Board notes that the adjudication of this issue 
has been made significantly more difficult by the Veteran's 
failure to report for a VA examination.  According to 38 
C.F.R. § 3.655, in an original compensation claim, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.  

In this case, during his October 2004 VA examination 
concerning his hearing loss, the examiner opined that "with 
amplification and with reasonable accommodations as 
specified in the Americans with Disabilities Act, it is 
unlikely that this loss would significantly affect 
vocational potential or limit participation in most work 
activities."  The June 2004 VA examination was specifically 
scheduled to evaluate the Veteran's joints.  The examiner 
did not comment on whether the Veteran's disabilities were 
so severe as to preclude gainful employment.  In its March 
2009 remand, the Board instructed the RO to schedule the 
Veteran for another VA examination and asked the examiner to 
provide an opinion determining whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  

The Veteran was scheduled for separate joint and 
audiological examinations in June 2009 and he failed to 
report for both examinations.  However, the audiologist, 
upon reviewing the Veteran's claims file and treatment 
records, noted that the Veteran had recently visited the VA 
medical facility for air-conduction testing several days 
earlier.  The audiologist determined that the requested 
opinion could be rendered without examining the Veteran.  
Based on his review of the Veteran's claims file and 
records, the examiner opined that "with the use of [the 
Veteran's] hearing aids, his amplified telephone, and 
reasonable accommodations as specified in the American with 
Disabilities Act, the Veteran's loss should not adversely 
affect vocational potential or limit [his] participation in 
most work related activities."  As such, the medical 
evidence does not show the Veteran to be unemployable due 
solely to his service-connected disabilities.  

As previously noted, the Veteran failed to report for his 
joint examination and his June 2004 VA examiner did not 
comment on whether the Veteran is capable of performing the 
physical and mental acts required by employment.

The Board notes that the RO sent the Veteran a letter in May 
2009 notifying him that he would be scheduled for a VA 
examination at the VA medical facility nearest him and would 
receive an appointment notice alerting him of the date, time 
and place of the examination.  The RO also informed the 
Veteran that if he could not keep his appointment or wished 
to have it rescheduled, he should contact the medical 
facility on the appointment notice to let them know.  The 
computerized Compensation and Pension Inquiry form indicates 
that a request was initiated in May 2009 to schedule the 
Veteran for two separate VA examinations in connection with 
his TDIU claim.  The Inquiry form contains the Veteran's 
last known address at that time.  The record reflects that 
the Veteran has had several different addresses through the 
course of this appeal.  If the Veteran did not receive a 
notification letter letting him know when his examination 
was scheduled because he changed his address, he bears the 
burden of keeping VA apprised of his whereabouts.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993) ("there is no burden 
on the part of the VA to turn up heaven and earth to find 
him").  

A review of the record file does not reveal any evidence 
that mail sent to the Veteran had been returned as a result 
of having been sent to an incorrect address.  Therefore, 
without any evidence to the contrary, the Board assumes that 
the Veteran did receive notification of his scheduled VA 
examination and failed to report to it.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 60 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone 
precludes gainful employment.  The Board notes that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2009).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the service-
connected disabilities of the Veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the Veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflects the 
Veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.16(b).  


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


